DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randler et al [US 8077075 B2].
As for claim 1, Randler discloses a control system which for use in a motor vehicle is configured and intended for distinguishing a real object in the surroundings of the motor vehicle from an erroneously detected object, based on surroundings data that are obtained from at least one surroundings sensor (14) situated on the motor vehicle, wherein the at least one surroundings sensor (14) is configured for providing to an electronic control unit of the control system at least information concerning objects and/or driving-related information about other motor vehicles in an area in front of, to the side of, and/or behind the host motor vehicle, and wherein the control system is at least configured and intended for detecting at least one object in the surroundings of the motor vehicle, based on the provided surroundings data, and based on the provided surroundings data (see Abstract and Figure 1), 

based on the provided surroundings data, determining at least one distance and/or one relative speed and/or one angle between the motor vehicle and the at least one object (column 5, lines 25-67 and column 6, lines 21-38; Randler shows that at least distance and relative speed are determined.  These teachings read on the claimed limitation.), and
classifying the at least one detected object, based on the determined distance and/or the determined relative speed and/or the determined angle, as an actually existing object or as an erroneously detected object (column 6, lines 20-53).
As for claim 5, Randler discloses that the system is configured and intended for including at least one reflection of at least one signal of the at least one surroundings sensor in the determination of the distance and/or the relative speed and/or the angle (column 6, lines 5-20).
Claims 6 and 7 are interpreted and rejected using the same reasoning as claims 1 and 5 above.
As for claim 8, the system is configured and intended for analyzing the reflection of the at least one reception signal of the at least one surroundings sensor with regard to its signal strength (Figure 7 and column 6, lines 5-20).
As for claims 9 and 10, the claim is interpreted and rejected using the same reasoning as claim 1 above.  See radar sensor 14.
Claim 11 is interpreted and rejected using the same reasoning as claim 1 above.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684